COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00119-CV


Rick Emmert                                §   From the 236th District Court


v.                                         §   of Tarrant County (236-272430-14)

Wilmington Savings Fund Society,
FSB, d/b/a Christiana Trust, not in its    §   February 22, 2018
Individual Capacity but Solely as
Indenture Trustee for ARLP
Securitization Trust, Series 2015-1        §   Opinion by Justice Pittman


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Rick Emmert shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman________________
                                          Justice Mark T. Pittman